 1   GRAYLIN C. WARD, GA.SBN 736855
 2   WARD LAW OFFICE
 3   27 East Broad Street
 4   Newnan, Georgia 30263
 5   (770) 251-1289
 6
 7   Attorney for Plaintiff Jason Robinson
 8
 9
10                                UNITED STATES DISTRICT COURT
11
12                                EASTERN DISTRICT OF CALIFORNIA
13
14
15
     JASON ROBINSON                                    No.: 2:19-CV-00075-JAM-EFB

                    Plaintiff,                         ORDER OF DISMISSAL

            v.

     SACRAMENTO HOTEL PARTNERS d/b/a
     EMBASSY SUITES, EMBASSY SUITE BY
     HILTON, EMBASSY SUITE
     MANAGEMENT, LLC, JOHN DOE AND
     ABC CORPORATION

                    Defendants.

16

17                                           ORDER OF DISMISSAL
18
19          Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41

20   (a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS DISMISSED WITH

21   PREJUDICE as to all claims, causes of action, and parties, with each party bearing that party’s

22   own attorney’s fees and costs.

23   Dated: January 15, 2020
24
25
26                                                /s/ John A. Mendez________________________
27                                                JOHN A. MENDEZ
28                                                UNITED STATES DISTRICT COURT JUDGE
